
	
		I
		112th CONGRESS
		1st Session
		H. R. 3665
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Ms. DeLauro (for
			 herself, Mr. Welch, and
			 Mr. Boswell) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To require the Commodity Futures Trading Commission to
		  impose fees and assessments to recover the cost of appropriations to the
		  Commission.
	
	
		1.Short titleThis Act may be cited as the Wall
			 Street Accountability through Sustainable Funding Act.
		2.Requirement that
			 the Commodity Futures Trading Commission impose fees and assessments to recover
			 the cost of appropriations to the CommissionSection 12 of the Commodity Exchange Act (7
			 U.S.C. 16) is amended by adding at the end the following:
			
				(i)Recovery of
				costs of annual appropriations
					(1)Imposition of
				fees
						(A)In
				generalThe Commission shall, by order, impose a fee on each
				agreement, contract, or transaction that is a contract of sale of a commodity
				for future delivery, an option on such a contract, or a swap, so that the total
				of the fees so imposed during each fiscal year is sufficient to recover the
				costs to the Government of the annual appropriation to the Commission by
				Congress for the fiscal year.
						(B)LimitationThe fees imposed under this paragraph on
				all transactions of the same kind shall be determined in a uniform
				manner.
						(C)Mid-year
				adjustment
							(i)In
				generalBy March 1 of each
				fiscal year, the Commission shall determine whether, based on the fees
				collected under this subsection during the first 5 months of the fiscal year,
				the total of the amounts collected and to be collected under this subsection
				for the fiscal year is reasonably likely to be 10 percent (or more) greater or
				less than the costs described in subparagraph (A) for the fiscal year. If the
				Commission so determines, the Commission shall by order, no later than March 1
				of the fiscal year, adjust the fee rates otherwise applicable under this
				paragraph for the fiscal year so that the total of the amounts so collected and
				to be collected is reasonably likely to equal to the costs so described.
							(ii)Effective
				dateSubject to paragraphs (2)(C) and (4), an adjusted rate
				prescribed under clause (i) of this subparagraph in a fiscal year shall take
				effect on the later of—
								(I)the 1st day of the
				fiscal year to which the rate applies; or
								(II)60 days after the
				date on which a regular appropriation to the Commission for the fiscal year is
				enacted.
								(D)PublicationThe Commission shall publish in the Federal
				Register notices of the fee rates applicable under this paragraph for a fiscal
				year not later than 30 days after the date on which a regular appropriation to
				the Commission for the fiscal year is enacted, together with any estimates or
				projections on which the fee rates are based.
						(E)Inapplicability
				of rule making requirementsIn exercising its authority under this
				paragraph, the Commission shall not be required to comply with section 553 of
				title 5, United States Code.
						(F)No judicial
				reviewA fee rate prescribed under this paragraph and published
				in accordance with subparagraph (D) shall not be subject to judicial
				review.
						(2)Payment and
				collection of fees
						(A)Cleared
				transactions; uncleared swaps reported to swap data repositories
							(i)Payment of
				fees
								(I)Cleared
				transactionsIn the case of a
				contract of sale of a commodity for future delivery, an option on such a
				contract, or a swap that is cleared by a derivatives clearing organization
				registered or exempt from registration under this Act, each party to the
				agreement, contract, or transaction shall pay the fee determined under
				paragraph (1) to the derivatives clearing organization.
								(II)Uncleared swaps
				reported to swap data repositoriesIn the case of a swap that is not cleared
				by a derivatives clearing organization registered or exempt from registration
				under this Act and that is accepted by a swap data repository registered under
				section 21, each party to the swap shall pay the transaction fee determined
				under paragraph (1) to the swap data repository.
								(ii)Collection of
				feesThe Commission shall
				collect the fees paid in accordance with clause (i) in such manner and within
				such time as the Commission deems appropriate.
							(B)Uncleared swaps
				reported to commissionIn the case of a swap that is not cleared
				by a derivatives clearing organization registered or exempt from registration
				under this Act and that is reported to the Commission pursuant to section 4r,
				each party to the swap shall pay the fee determined under paragraph (1) to the
				Commission in a manner and within such time as the Commission deems
				appropriate.
						(C)Subject to
				appropriationsExcept as provided in paragraph (4), a fee shall
				not be collected under this subsection for a fiscal year, except to the extent
				provided in advance in appropriation Acts.
						(3)Deposit of
				fees
						(A)Offsetting
				collectionsA fee collected under paragraph (2) for a fiscal year
				shall be deposited and credited as offsetting collections to the account
				providing appropriations to the Commission.
						(B)General revenues
				prohibitedA fee collected under paragraph (2) for a fiscal year
				shall not be deposited and credited as general revenue of the Treasury.
						(4)Lapse of
				appropriationIf on the first
				day of a fiscal year a regular appropriation to the Commission has not been
				enacted, the Commission shall continue to collect (as offsetting collections)
				the fees imposed under paragraph (1) at the rate in effect during the preceding
				fiscal year, until 60 days after the date such a regular appropriation is
				enacted.
					.
		
